In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
Nos. 16‐2009, ‐2077, & ‐2980 
ILLINOIS TRANSPORTATION TRADE ASSOCIATION, et al., 
                                     Plaintiffs‐Appellants, 

                                 v. 

CITY OF CHICAGO, 
                                                Defendant‐Appellee, 
                                and 
 
DAN BURGESS, et al., 
                                 Intervening Defendants‐Appellees. 
                     ____________________ 

        Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
        No. 1:14‐cv‐00827 — Sharon Johnson Coleman, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 19, 2016 — DECIDED OCTOBER 7, 2016 
                ____________________ 

   Before POSNER, WILLIAMS, and SYKES, Circuit Judges. 
   POSNER,  Circuit  Judge.  This  case,  closely  parallel  to  Joe 
Sanfelippo Cabs, Inc. v. City of Milwaukee, No. 16‐1008, also de‐
cided  today,  involves  constitutional  challenges  to  the  en‐
2                                        Nos. 16‐2009, ‐2077, ‐2980 


deavor of a city (Chicago in this case, Milwaukee in the oth‐
er)  to  stimulate  greater  competition  in  the  “for‐hire  auto 
transportation  market.”  That  is  the  market  composed  of 
owners of taxicabs that one hails on the street, of livery ser‐
vices,  which  are  usually  summoned  by  phone  (as  for  that 
matter taxis sometimes are), and of the newer auto‐transport 
services  for  hire,  of  which  the  best  known  is  Uber  (the  sec‐
ond  best  known  is  Lyft);  generically  these  services  are 
known  either  as  Transportation  Network  Providers  (TNPs) 
or as ridesharing services. 
    Because  the  acronym  TNPs  is  not  well  known,  nor  the 
term  ridesharing  services,  but  Uber  is  very  well  known, 
we’ll focus on Uber, which “at its core … is just an app that 
you download to  your smartphone and  use  to  get a  nearby 
Uber  driver  to  come  pick  you  up.  While  some  taxi  services 
are  getting  on  board  with  these  newfangled  apps  most  for‐
rent cars still wait at the taxi stand or require you to give the 
service  dispatch  center  a  call  in  advance.  Uber  doesn’t  do 
that.  …  You  can  only  hitch  an  Uber  ride  via  the  service’s 
app.” Kristen Hall‐Geisler, “5 Ways Uber Is Really Different 
from  a  Regular  Taxi,”  http://auto.howstuffworks.com/tech‐
transport/5‐ways‐uber‐really‐different‐from‐regular‐taxi1.ht
m (visited Oct. 6, 2016, as was the other website in this opin‐
ion).  (However,  Uber  has  now  added  a  feature  that  allows 
customers  to  schedule  an  Uber  pickup  in  advance.  See  Ub‐
er.com,  “Scheduled  Ride  for  Extra  Peace  of  Mind,” 
www.uber.com/info/scheduled‐rides/.)  There  are  other  dif‐
ferences,  which  many  consumers  consider  advantages  of 
Uber over taxis: the storage of payment information, so that 
one  does  not  need  to  be  carrying  cash  or  a  credit  card;  the 
ability to see a time estimate of how long a pickup will take 
and also a driver’s rating by past users; and the ability to re‐
Nos. 16‐2009, ‐2077, ‐2980                                           3 


quest a ride from wherever one is (e.g., from the comfort of 
home,  inside  during  the  rain)  rather  than  by  hailing  on  a 
street). 
    The plaintiffs are companies that own and operate either 
taxicabs  or  livery  vehicles  in  Chicago  or  that  provide  ser‐
vices  to  such  companies,  such  as  loans  and  insurance.  Taxi 
companies are tightly regulated by the City regarding driver 
and  vehicle  qualifications,  licensing,  fares,  and  insurance; 
livery  companies  are  also  tightly  regulated,  but  we  won’t 
need  to  discuss  them  separately.  Uber  (which  remember 
we’re  treating  as representative  of the TNPs)  is  less heavily 
regulated  than  the  taxi  and  livery  companies  (until  2014  it 
wasn’t  regulated  at  all)  and  has  a  different  business model. 
For  example,  you  can’t  hail  an  Uber  vehicle  on  the  street; 
you  must  use  a  smartphone  app  to  summon  an  Uber  car. 
Since 2014 Uber and the other TNPs have been governed by 
an ordinance, but it is different from the ordinances govern‐
ing taxi and livery services and more permissive; for exam‐
ple, it allows the companies to set their own fares, and in this 
and  other  ways  allows  them  to  do  by  contract  some  of  the 
things that Chicago ordinances require taxi and livery com‐
panies to do. 
    The plaintiffs challenge the ordinance on seven grounds, 
of  which  four  are  based  on  the  U.S.  Constitution  and  the 
other  three  on  Illinois  law.  The  district  judge  dismissed  all 
but the two claims that accuse the City of denying the equal 
protection of the laws by allowing the TNPs to compete with 
taxi and livery services without being subject to all the regu‐
lations  governing  those  services.  The  plaintiffs  appeal  the 
district judge’s dismissal of five of their claims and the City 
appeals the judge’s refusal to dismiss the other two as well. 
4                                         Nos. 16‐2009, ‐2077, ‐2980 


    All  seven  of  the  plaintiffs’  claims  are  weak.  The  first  is 
that allowing the TNPs into the taxi and livery markets has 
taken away the plaintiffs’ property for a public use without 
compensating  them.  A  variant  of  such  a  claim  would  have 
merit had the City confiscated taxi medallions, which are the 
licenses  that  authorize  the  use  of  an  automobile  as  a  taxi. 
Confiscation of the medallions would amount to confiscation 
of the taxis: no medallion, no right to own a taxi, Boonstra v. 
City  of  Chicago,  574  N.E.2d  689,  694–95  (Ill.  App.  1991), 
though the company might be able to convert the vehicle to 
another  use.  Anyway  the  City  is  not  confiscating  any  taxi 
medallions;  it  is  merely  exposing  the  taxicab  companies  to 
new  competition—competition  from  Uber  and  the  other 
TNPs. 
    “Property” does not include a right to be free from com‐
petition. A license to operate a coffee shop doesn’t authorize 
the licensee to enjoin a tea shop from opening. When proper‐
ty consists of a license to operate in a market in a particular 
way, it does not carry with it a right to be free from competi‐
tion  in  that  market.  A  patent  confers  an  exclusive  right  to 
make and sell the patented product, but no right to prevent a 
competitor  from  inventing  a  noninfringing  substitute  prod‐
uct  that  erodes  the  patentee’s  profits.  Indeed  when  new 
technologies,  or  new  business  methods,  appear,  a  common 
result is the decline or even disappearance of the old. Were 
the old deemed to have a constitutional right to preclude the 
entry of the new into the markets of the old, economic pro‐
gress  might  grind  to  a  halt.  Instead  of  taxis  we  might  have 
horse  and  buggies;  instead  of  the  telephone,  the  telegraph; 
instead of computers, slide rules. Obsolescence would equal 
entitlement. 
Nos. 16‐2009, ‐2077, ‐2980                                             5 


    Taxi  medallions  authorize  the  owners  to  own  and  oper‐
ate  taxis,  not  to  exclude  competing  transportation  services. 
The  plaintiffs  in  this  case  cannot  exclude  competition  from 
buses  or  trains  or  bicycles  or  liveries  or  chartered  sight‐
seeing vehicles or jitney buses or walking; indeed they can‐
not  exclude  competition  from  taxicab  newcomers,  for  the 
City  has  reserved  the  right  (which  the  plaintiffs  don’t  chal‐
lenge)  to  issue  additional  tax  medallions.  Why  then  should 
the plaintiffs be allowed to exclude competition from Uber? 
To this question they offer no answer. 
    All that the City gives taxi‐medallion owners is the right 
to operate taxicabs in Chicago, see Municipal Code of Chica‐
go  §  9‐112‐020(b)  (a  parallel  provision,  §  9‐114‐020(b),  gov‐
erns  liveries).  That  isn’t  a  right  to  exclude  competitive  pro‐
viders of transportation. As pointed out in Boston Taxi Own‐
ers  Ass’n,  Inc.  v.  City  of  Boston,  2016  WL  1274531,  at  *5  (D. 
Mass. March 31, 2016), “if a person who wishes to operate a 
taxicab without a medallion is prevented from doing so, it is 
because  he  or  she  would  violate  municipal  regulations,  not 
because he or she would violate medallion owners’ property 
rights.”  Section  9‐112‐020(b)  of  the  Municipal  Code,  cited 
above,  which  has  been  on  the  books  since  1963,  entitles  the 
medallion  owners  to  be  the  exclusive  providers  of  taxi  ser‐
vice, but not to exclude alternatives to the service they offer. 
The  City  has  created  a  property  right  in  taxi  medallions;  it 
has not created a property right in all commercial transpor‐
tation of persons by automobile in Chicago. 
    The  plaintiffs  continue  to  receive  some  insulation  from 
competition,  because  they  alone  are  permitted  to  operate 
taxicabs in Chicago. Taxicabs are preferred to Uber and oth‐
er  TNPs  by  many  riders,  because  you  don’t  have  to  use  an 
6                                      Nos. 16‐2009, ‐2077, ‐2980 


app to summon them—you just wave at one that drives to‐
ward you on the street—and also because the fares are fixed 
by the City. 
     The  plaintiffs  argue  that  the  City  has  discriminated 
against  them  by  failing  to  subject  Uber  and  the  other  TNPs 
to  the  same  rules  about  licensing  and  fares  (remember  that 
taxi fares are set by the City) that the taxi ordinance subjects 
the  plaintiffs  to.  That  is  an  anticompetitive  argument.  Its 
premise  is  that  every  new  entrant  into  a  market  should  be 
forced to comply with every regulation applicable to incum‐
bents  in  the  market  with  whom  the  new  entrant  will  be 
competing. 
    Here’s  an  analogy:  Most  cities  and  towns  require  dogs 
but not cats to be licensed. There are differences between the 
animals. Dogs on average are bigger, stronger, and more ag‐
gressive than cats, are feared by more people, can give peo‐
ple  serious  bites,  and make  a lot of noise outdoors,  barking 
and  howling.  Feral  cats  generally  are  innocuous,  and  many 
pet cats are confined indoors. Dog owners, other than those 
who own cats as well, would like cats to have to be licensed, 
but  do  not  argue  that  the  failure  of  government  to  require 
that  the  “competing”  animal  be  licensed  deprives  the  dog 
owners  of  a  constitutionally  protected  property  right,  or  al‐
ternatively that it subjects them to unconstitutional discrimi‐
nation.  The  plaintiffs  in  the  present  case  have  no  stronger 
argument  for  requiring  that  Uber  and  the  other  TNPs  be 
subjected  to  the  same  licensure  scheme  as  the  taxi  owners. 
Just as some people prefer cats to dogs, some people prefer 
Uber to Yellow Cab, Flash Cab, Checker Cab, et al. They pre‐
fer  one  business  model  to  another.  The  City  wants  to  en‐
Nos. 16‐2009, ‐2077, ‐2980                                              7 


courage this competition, rather than stifle it as urged by the 
plaintiffs, who are taxi owners. 
    So  there  is  no  merit  to  the  plaintiffs’  claim  that  the  City 
has  taken  property  from  them  without  compensation,  and 
there is also no need to discuss four of their six other claims, 
which  whether  based  on  the  Constitution  or  on  Illinois 
common law add nothing to the takings claim. The two ad‐
ditional  claims  we  do  need  to  discuss  are  the  equal  protec‐
tion  claims,  because  those  are  the  claims  that  the  district 
judge thought had sufficient potential merit to survive a mo‐
tion to dismiss. She ruled that the City, by failing to place as 
many  regulatory  burdens  on  the  TNPs  as  on  the  taxicab 
companies, might have denied the latter the equal protection 
of the law. But this was taking equal protection literally, and 
it should not be taken so. Otherwise prospective entrants to 
a market who had lower costs than incumbent firms would 
not  be  allowed  to  enter  the  market  unless  some  regulatory 
entity burdened the new entrants with regulations, whether 
or  not  necessary  or  even  appropriate,  that  eliminated  any 
cost  advantage  the  new  entrants  would  otherwise  have  in 
competing with the incumbent firms. The imposition of such 
an  impediment  to  competition  and  disservice  to  consumers 
would be absurd. 
     The proper question to ask regarding equal protection is 
whether the regulatory differences between Chicago taxicabs 
and  Chicago  TNPs  are  arbitrary  or  defensible,  and  the  City 
makes a compelling case that they’re the latter. Taxis but not 
TNPs  are  permitted  to  take  on  as  passengers  persons  who 
hail them on the street. Rarely will the passenger have a pri‐
or  relationship  with  the  driver,  and  often  not  with  the  taxi‐
cab  company  either;  and  it  makes  sense  therefore  for  the 
8                                       Nos. 16‐2009, ‐2077, ‐2980 


City to try to protect passengers by screening the taxi drivers 
to assure that they’re competent and by imposing a uniform 
system  of  rates  based  on  time  or  distance  or  both.  So  taxi 
service  is  regulated  by  the  City  of  Chicago,  but  so  is  TNP 
service,  though  differently  because  the  service  is  different 
from  taxi  service.  A  major  difference  is  that  customers,  ra‐
ther  than  being  able to  hail an  Uber car, must sign up with 
Uber before being able to summon it, and the sign up creates 
a  contractual  relationship  specifying  such  terms  as  fares, 
driver qualifications, insurance, and any special need of the 
potential  customer  owing  to  his  or  her  having  a  disability. 
Unlike  taxicab  service  Uber  assumes  primary  responsibility 
for  screening  potential  drivers  and  hiring  only  those  found 
to be qualified, and the passengers receive more information 
in  advance  about  their  prospective  rides—information  that 
includes not only the driver’s name but also pictures of him 
(or her) and of the car. Furthermore, the TNPs use part‐time 
drivers  extensively,  and  it  is  believed  that  these  part‐timers 
drive their cars fewer miles on average than taxicab drivers, 
who  are  constantly  patrolling  the  streets  in  hope  of  being 
hailed; and the fewer miles driven the less likely a vehicle is 
to experience wear and tear that may impair the comfort of a 
ride  in  it  and  even  increase  the  risk  of  an  accident  or  a 
breakdown. 
    There  are  enough  differences  between  taxi  service  and 
TNP service to justify different regulatory schemes, and the 
existence  of  such  justification  dissolves  the  plaintiffs’  equal 
protection  claim.  Different  products  or  services  do  not  as  a 
matter  of  constitutional  law,  and  indeed  of  common  sense, 
always  require  identical  regulatory  rules.  The  fallacy  in  the 
district judge’s equal protection analysis is her equating her 
personal  belief  that  there  are  no  significant  differences  be‐
Nos. 16‐2009, ‐2077, ‐2980                                            9 


tween  taxi  and  TNP  service  with  the  perception  of  many 
consumers  that  there  are  such  differences—a  perception 
based  on  commonplace  concerns  with  convenience,  rather 
than  on  discriminatory  or  otherwise  invidious  hostility  to 
taxicabs  or  their  drivers.  If  all  consumers  thought  the  ser‐
vices  were  identical  and  that  there  was  therefore  no  ad‐
vantage to having a choice between them, TNPs could never 
have gotten established in Chicago. 
    Suppose  the  district  judge  happened  to  think  dogs  and 
cats  interchangeable,  and  on  that  ground  ruled  that  requir‐
ing dogs but not cats to be licensed (the law in Chicago) was 
a  violation  of  equal  protection.  The  proper  response  would 
be  that she  is  entitled to her opinion but not entitled  to im‐
pose  it  when  the  market  perceives,  and  as  we  noted  earlier 
has  reasonable  and  nondiscriminatory  grounds  for  perceiv‐
ing,  a  rational  difference  between  the  competing  animals 
that she does not perceive. Her belief that taxis and TNPs are 
interchangeable is similarly not shared by the entire relevant 
consumer market. 
    A  “legislature,  having  created  a  statutory  entitlement,  is 
not  precluded  from  altering  or  even  eliminating  the  entitle‐
ment  by  later  legislation.  Were  the  rule  otherwise,  ‘statutes 
would  be  ratchets,  creating  rights  that  could  never  be  re‐
tracted or even modified without buying off the groups up‐
on  which  the  rights  had  been  conferred.’”  Dibble  v.  Quinn, 
793  F.3d  803,  809  (7th  Cir.  2015),  quoting  Pittman  v.  Chicago 
Board of Education, 64 F.3d 1098, 1104 (7th Cir. 1995); see also 
Wisconsin  &  Michigan  Ry.  Co.  v.  Powers,  191  U.S.  379,  387 
(1903) (“the legislature is not making promises, but framing 
a scheme of public revenue and public improvement”). 
10                                       Nos. 16‐2009, ‐2077, ‐2980 


    Beginning  in  the  1970s  a  deregulation  movement  swept 
the country, powered by the belief that competition is often a 
superior  alternative  to  regulation.  Entire  agencies  vanished, 
such as the Civil Aeronautics Board, which had greatly lim‐
ited competition in the airline industry. Many cities loosened 
the regulatory limitations on taxi services—and this well be‐
fore  there  were  any  TNPs.  See  Adrian  T.  Moore  &  Ted  Ba‐
laker, “Do Economists Reach a Conclusion on Taxi Deregu‐
lation?”  3  Econ  Journal  Watch  109,  111  (2006).  The  deregula‐
tion  movement  has  surged  with  the  advent  of  the  TNPs. 
Chicago,  like  Milwaukee  in  our  companion  Sanfelippo  case, 
has chosen the side of deregulation, and thus of competition, 
over preserving the traditional taxicab monopolies. That is a 
legally permissible choice. 
    The  judgment  of  the  district  court  is  affirmed  in  all  but 
that court’s ruling on the plaintiffs’ equal protection claims; 
that  ruling  is  reversed  with  instructions  to  dismiss  those 
claims with prejudice.